Citation Nr: 0635494	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  05-34 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic ear 
draining.

2.  Entitlement to service connection for degenerative 
arthritis, right shoulder, secondary to fragment wound.

3.  Entitlement to a compensable initial disability rating 
for bilateral hearing loss.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for bilateral pes 
planus.

6.  Entitlement to an increased (compensable) disability 
rating for scars of the right arm and hand, residual of 
fragment wound.

7.  Entitlement to an increased disability rating for 
degenerative disc disease with osteophytes L3-5, currently 
evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO), which denied the benefits sought on appeal.  

In part of that decision, the RO increased the assigned 
rating for the degenerative disc disease with osteophytes L3-
5 from 10 to 20 percent; and granted service connection for 
hearing loss, and assigned that disability a noncompensable 
disability rating.  Since increase for the spine disability 
did not constitute a full grant of the benefit sought, the 
evaluation issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  Further, regarding the hearing 
loss, because the veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection, the issue on appeal involves the 
propriety of the initial disability rating, in this case, 
entitlement to a compensable initial rating.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999). 

During a May 2006 Travel Board hearing before the 
undersigned, the veteran requested that he be reissued a new 
leg brace because the old one apparently provided by VA was 
broken.  This matter is referred to the RO for appropriate 
action.   

Below the Board adjudicates issues of entitlement to service 
connection for chronic ear draining, and for degenerative 
arthritis, right shoulder, secondary to fragment wound; and 
the issue of entitlement to a compensable initial disability 
rating for hearing loss.  

The issues of entitlement to service connection for vertigo 
and for bilateral pes planus and for vertigo, and of 
entitlement to increased ratings for scars of the right arm 
and hand, residual of fragment wound, and for degenerative 
disc disease with osteophytes L3-5, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The current medical evidence does not show the presence 
of chronic ear draining. 
 
2.  The objective medical evidence is in equipoise as to 
whether current degenerative arthritis, right shoulder, is 
related to service.

3.  The veteran's service-connected bilateral hearing loss is 
productive of Level I hearing loss in the right ear and Level 
I hearing loss in the left ear.




CONCLUSIONS OF LAW

1.  A chronic ear draining disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

2.  Resolving all reasonable doubt in the veteran's favor, 
degenerative arthritis, right shoulder, was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met or approximated. 38 
U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.159, 4.87, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in 
September 2003 and March 2006.  In those letters, the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claims of entitlement to service 
connection and to a higher disability rating for the claimed 
service-connected disabilities.  VA has also informed the 
veteran of the types of evidence necessary to establish such 
claims, the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in his possession 
that pertained to such a claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). 

VCAA compliant notice was provided to the veteran prior to 
the initial unfavorable decision in this case, prior to the 
initial decision as required.  The RO provided complete VCAA 
notice to the veteran prior to the initial unfavorable 
decision, thereby meeting timing requirements of VCAA.  Under 
these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of a disability rating and an 
effective date, the Board finds no prejudice to the veteran 
in processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as service connection is granted here for a right 
shoulder disorder, the RO has the responsibility now to 
address any questions as to notice with respect to the 
appropriate disability rating and effective date to be 
assigned for that grant.  To the extent that a claim for 
service connection or for a higher rating is denied, the 
question is moot.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
VA examination reports, and statements made in support of the 
veteran's claims as well as the transcript of hearing 
testimony.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis of Service Connection Claims

The veteran is claiming entitlement to service connection for 
chronic ear draining, and for degenerative arthritis, right 
shoulder, secondary to fragment wound.  Both of these he 
attributes to injury in service.  Under 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
active military service.  For the showing of chronic disease 
in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases including arthritis may be presumed 
to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2006).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.  Thus, while the 
veteran believes that he has the claimed disorder that he 
believes is related to his military service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

A.  Entitlement to Service Connection for Chronic Ear 
Draining.

In summary, the service medical records show that the veteran 
sustained multiple fragment wounds from a booby trap on the 
last day of March 1968.  Multiple fragment wounds involved 
several areas including wounds of the right side of the face, 
nose and right earlobe, and there was a question of whether 
there was involvement of the right ear drum.  Other treatment 
records at that time show that the treatment provider was 
unable to see the ear drum despite irrigation, as the ear 
canal was abraded.  The wounds of the face were sutured.  
Associated records noted that the veteran needed to see ENT 
(ears, nose, and throat) because of a possibility of 
fragments entering into the right ear.

Two days later in early April 1968, the veteran was seen for 
complaints of drainage from the right ear.  The provisional 
diagnosis was multiple fragment wounds of the face, right 
arm, both legs, right buttocks, and arm.  An associated 
consultation report shows that on examination, the ENT (ears, 
nose, and throat) treatment provider found that the veteran 
had purulence around the right tympanogram; the left side was 
normal.  

There are no other subsequent service medical records showing 
any symptoms of drainage, however, in April 1968 a clinical 
history included that the veteran also had tinnitus and 
dizziness twice after the accident.  That record stated that 
there was no infection noted.  A June 1968 report of a 
medical board addressing the shell fragment wounds makes no 
reference to any problems involving the ears.  The report of 
a June 1968 examination prior to separation shows that on 
examination, evaluation of the ears and drums was normal; and 
there are no notes of any ear abnormality or even significant 
history involving the ears.

The reports of VA examinations in February 1969 and February 
1972 contain no complaints, findings or diagnosis regarding 
the ears.   

Private treatment records dated from 1990 to 1993 show 
complaints and treatment for various conditions; however, 
none contain any complaints, findings, or diagnosis of ear 
drainage or chronic ear infection. 

During a January 2004 VA audiologic examination, the veteran 
reported complaints of hearing loss and tinnitus both due to 
noise exposure in service, and particularly from trauma from 
an explosion that hit him.  After examination, the diagnosis 
included that the tympanogram was within normal limits for 
both ears; reflexes were present for both ears; and that the 
veteran had mild to moderately severe sensorineural hearing 
loss in both ears.  

The report of a VA examination of the ears in January 2004 
shows that the veteran reported that he was exposed to noise 
of guns and artillery, and had an episode in which he was hit 
by shrapnel on the right side of the face.  He complained of 
having hearing loss and tinnitus bilaterally for 5 to 10 
years; and headaches, some decreased vision with vertigo.  On 
examination, there was no deformity or tissue loss in the 
auricles; no edema, scaling or discharge in the auditory 
canals; the mastoids showed no discharge or evidence of 
cholesteatoma; there were no conditions secondary to ear 
disease; no infection of the middle or inner ear present; and 
no suppuration, effusion or aural polyps.  After examination, 
the diagnosis was tinnitus, sensorineural hearing loss and 
vertigo.  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
United States Court of Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See 
also D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).

The Board finds that the claim for service connection for 
chronic ear draining, must be denied.  Under 38 U.S.C.A. §§ 
1110, it is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran's claim must be denied because, as discussed above, 
the medical evidence does not show that he currently has 
chronic ear draining, or any chronic ear condition otherwise 
associated with chronic ear drainage such as chronic 
infection of the ear. 
  
The Board has considered the statements and testimony of the 
veteran.  The Board points out that, although a lay person is 
competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  

In summary, the evidence shows that the veteran is not shown 
to have the claimed ear draining condition.  Gilpin.  The 
veteran's claim must be denied because the medical evidence 
does not show that he currently has chronic ear draining.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim is denied.

B.  Entitlement to Service Connection for Degenerative 
Arthritis, Right Shoulder, Secondary to Fragment Wound

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of 
degenerative arthritis of the right shoulder.  Because the 
record contains competent medical evidence of a current 
disorder, and no evidence to the contrary, the Board concedes 
the presence of such disability.  Therefore, with respect to 
the claimed disability, the question is whether it was 
incurred in or aggravated by active military service; or, in 
the case of arthritis, became manifest to a compensable 
degree within one year of separation from active duty; or is 
shown to be proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2006).  

Service medical records show that in March 1968 the veteran 
sustained multiple fragment wounds from a booby trap.  He 
received multiple fragment wounds to several areas including 
the right shoulder and right upper limb (hand, forearm, and 
arm).  

A clinical record cover sheet shows that the veteran was 
admitted in March 1968 for treatment of shell fragment wounds 
including debridement.  That record contains a diagnosis of 
multiple fragment wounds right side chin, nose, right ear 
lobe, right hand, forearm, arm, shoulder, both buttocks, both 
thighs, legs and feet; no artery or nerve involvement.

The report of a January 2004 VA examination for joints shows 
that the veteran reported complaints of right shoulder 
arthritis secondary to his service-connected shell fragment 
wound with traumatic hernia, right flexor carpus ulnaris with 
retained foreign bodies.  He reported complaints of pain, but 
denied any weakness, stiffness, swelling, heat, redness, 
instability or giving away, locking, fatigability, or lack of 
endurance.  He indicated that he had surgery due to shrapnel 
that was extracted from the right shoulder in the 
posterolateral deltoid region.  

On examination, the report of X-ray examination of the right 
shoulder noted mild age-consistent acromioclavicular 
osteoarthritis, otherwise unremarkable.  After examination of 
the shoulder, the report contains a diagnosis of right 
shoulder acromioclavicular joint, moderate osteoarthritis.  
The examiner concluded with an opinion, including that the 
veteran did have scars from shell fragment wounds that were 
in the mid-tricep, lateral triceps, and posterolateral 
deltoid region, which would as likely as not be causing right 
shoulder complaints/arthritis.  

There are no opinions to the contrary.  The Board notes that 
the January 2004 X-ray report contains an impression of mild 
age-consistent acromioclavicular osteoarthritis, which may 
suggest an age related etiology.  The examiner above, 
however, after reviewing that diagnostic record, nevertheless 
concluded with a convincing opinion that the right shoulder 
condition was as likely as not caused by the shell fragment 
wounds that were in the mid-tricep and lateral triceps and 
posterolateral deltoid region.

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that service connection should 
be granted on the record.  

The Board concludes that the evidence, viewed liberally, is 
at least in equipoise.  That is, it is as likely as not that 
the claimed degenerative arthritis, right shoulder is 
etiologically related to the veteran's service during the 
Vietnam Era, including as the result of shell fragment wounds 
received in the shoulder during that service.  The veteran is 
therefore entitled to the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, it is 
the judgment of the Board that service connection is 
warranted for degenerative arthritis, right shoulder.

III.  Analysis of Disability Rating Claim: Bilateral Hearing 
Loss

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this in which the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In cases in which the evaluation of hearing loss is at issue, 
an examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test. The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test. The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear. 38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing. For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent. 38 C.F.R. § 
4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 
4.86. As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

The veteran underwent a VA audiological evaluation in 
September 1988, which shows that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively, 25, 30, 50, and 55 on the right; and 25, 40, 
55, and 65 on the left.  The results of that examination 
revealed an average puretone threshold hearing level of 40 dB 
for the right ear, and 44 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 100 
percent, bilaterally.  

Application of these scores to Table VI results in a Roman 
Numeral designations of I for the right ear and II in the 
left ear.  This combination, when applied to Table VII, 
results in a zero percent evaluation for hearing impairment 
under Diagnostic Code 6100.

Based on the foregoing, the Board finds that a compensable 
evaluation (in excess of zero percent) is not warranted for 
the entire period under consideration.  See Fenderson v. 
West, 12 Vet. App. 119, 126-7 (1999).

The Board is aware that the veteran may argue that his 
bilateral hearing loss disability is more severely disabling 
than the current evaluation reflects. The veteran's lay 
assertions of decreased hearing, however, are insufficient to 
establish entitlement to a higher evaluation for hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered." Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The Board notes that the veteran is 
free to submit evidence at a future date in furtherance of 
the assignment of a higher evaluation, such as recent 
audiological testing reports.

In the present case, however, the "mechanical application" of 
the applicable diagnostic criteria to the evidence at hand 
clearly warrants only a compensable evaluation.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an initial compensable evaluation for 
bilateral hearing loss in excess of zero percent.

The Board acknowledges that in reaching it's determination in 
this decision, VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for chronic ear draining is 
denied.

Entitlement to service connection for degenerative arthritis, 
right shoulder, is granted.

A compensable rating for left ear hearing loss is denied.

 
REMAND

The veteran is claiming entitlement to service connection for 
vertigo and bilateral pes planus.  He is also claiming 
entitlement to increased disability ratings for his service-
connected scars of the right arm and hand, residual of 
fragment wound; and for degenerative disc disease with 
osteophytes L3-5.  Additional development is necessary in the 
current appeal regarding these claims for the following 
reasons.  

First, with respect to the vertigo claim, vertigo is defined 
as an illusory sense that either the environment or one's own 
body is revolving; it may result from diseases of the inner 
ear or may be due to disturbances of the vestibular centers 
or pathways in the central nervous system.  See Dorland's 
Illustrated Medical Dictionary 1820 (28th ed. 1994).  There 
are several causes of vertigo including trauma and disease.  
Id.   
  
Service medical records show that the veteran sustained 
multiple fragment wounds from a booby trap in March 1968.  
His multiple fragment wounds involved several areas including 
wounds of the right side of the face, right earlobe, and 
there was a question of whether there was involvement of the 
right ear drum.  Other treatment records at that time show 
that the treatment provider was unable to see the ear drum 
despite irrigation, as the ear canal was abraded; and that 
there was thought to be a possibility of fragments entering 
into the right ear.  

The veteran was seen two days later in April 1968 for 
complaints of drainage from the right ear.  An associated 
consultation report shows that on examination, the ENT (ears, 
nose, and throat) treatment provider found that the veteran 
had purulence around the right tympanogram.  A clinical 
history report dated later that month noted that the veteran 
had tinnitus and dizziness two weeks after the accident.

During a January 2004 VA audiology examination, the veteran 
reported being off balance three to four times a week over 
the last five years.  He associated this to shrapnel wounds 
to the head in Vietnam.  During a January 2004 VA examination 
of the ears, the examiner concluded with diagnoses of 
tinnitus, sensorineural hearing loss, and vertigo.  The 
examiner ordered an electronystagmography (ENG) and was to 
review that and the audiogram as well and then provide an 
opinion on the relationship of this to service.

Later in January 2004, an electronystagmography summary 
report and associated notes from the audiologist show that 
the ENG examination findings included that positional testing 
was normal; caloric testing was normal; and oculomotor 
testing (saccadic testing) was abnormal, with poor sicarde to 
the left, poor velocity, and tendency to overshoot.  The 
impression was possible CNS (central nervous system) lesion.  
The audiologist conducting the ENG study recommended otologic 
consult and MRI examination.  

The report of an MRI conducted at that time concluded with an 
impression of unremarkable MRI study of the brain with and 
without contrast; no evidence of internal auditory canal 
lesion; with some mild bifrontal chronic white matter, small 
vessel ischemic changes are noted, not unusual for the 
patient's age.  In an addendum following this study, the 
examiner concluded with an impression that there was no 
evidence of central nervous system lesion based on normal 
MRIs; and a diagnosis of sensory neural hearing loss.  

In the report of the January 2004 VA examination of the ear, 
the examiner indicated that after reviewing the audiogram and 
results of the ENG, he would give an opinion on the 
relationship of the veteran's vertigo to service.  In his 
later addendum, the examiner concluded that there was no 
evidence of central nervous system lesion based on normal 
MRIs, and concluded with a diagnosis of sensory neural 
hearing loss.  That diagnosis does not, however, 
automatically negate the earlier diagnoses he made which also 
included tinnitus (for which service connection has been 
established) and vertigo.  Further, he did not provide an 
opinion on the relationship of the veteran's vertigo to 
service.

The RO should request that the examiner from the January 2004 
VA examination of the ears provide an addendum with a 
definitive opinion as to whether it is at least as likely as 
not, that any diagnosed vertigo is related to service.  

Regarding the claimed bilateral pes planus, and increased 
rating claims for the  service-connected scars of the right 
arm and hand, residual of fragment wound, and degenerative 
disc disease with osteophytes L3-5, the Board notes that the 
veteran's claims file was not made available for examiners to 
review in conjunction with his last set of examinations in 
January 2004.  In each of the respective January 2004 
examination reports (for feet, scars, and spine), examiners 
specifically stated that the claims file was not available at 
the time of these examinations.  

Those examination reports are therefore deficient.  The 
fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Therefore, the RO should request that the respective 
examiners review the claims file and thereafter provide an 
addendum to their respective feet, scars, and spine disorders 
examinations of January 2006. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have provided 
treatment since January 2004 for his 
vertigo; bilateral pes planus; scars of 
the right arm and hand, residual of 
fragment wound; and degenerative disc 
disease with osteophytes L3-5.  

The RO should take appropriate steps to 
obtain any pertinent evidence and 
information identified but not of record, 
to include records of private medical 
treatment, if the veteran has provided 
sufficiently detailed information to make 
such requests feasible.  After the veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  

2.  After associating any records obtained 
from the above action, the RO is requested 
to forward the claims folder to the VA 
examiners who conducted VA ear (otology), 
feet, scars, and spine disorders 
examinations of January 2006, for the 
purpose of obtaining an addendum to each 
examination.  If any examiner is 
unavailable, the case is to be referred to 
another appropriate VA specialist.  The RO 
must make the claims file available to the 
examiners, who should review the claims 
folders, and note such review in their 
examination reports.  

After reviewing the claims file records, 
each examiner is requested to provide an 
addendum to their respective ear 
(otology), feet, scars, and spine 
disorders examinations of January 2006.  
On the basis of that review, and 
specifically in view of any additional 
evidence obtained since January 2004, the 
examiners are requested to  provide any 
updates or changes to relevant findings 
previously made in the January 2004 
examinations.  If any examiner determines 
that additional physical examination of 
the veteran is necessary in order to 
provide the requested addendum, such 
examination should be conducted.  

Additionally, after reviewing the 
available medical records (and if deemed 
necessary, examining the appellant), the 
ear and feet disorders examiners should 
render comments specifically addressing 
the following question regarding the 
claimed vertigo and bilateral pes planus, 
respectively: If the claimed disorder is 
diagnosed, and based upon an assessment of 
the entire record, is it at least as 
likely as not (a probability equal or 
greater than 50 percent) that such 
disorder is the result of, or was 
increased by, injury or disease incurred 
during active service.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims on appeal.  
If a determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


